 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ANTHONY BUSHEY,
                                                                9:21-cv-76
                             Plaintiff,                         (GLS/ATB)

                      v.

JOHN MORLEY et al.,

                   Defendants.
________________________________

                                  SUMMARY ORDER

      Plaintiff Anthony Bushey commenced this civil rights action against

defendants John Morley, M.D.,1 David S. Dinello, M.D.,2 and Brandi Lynn

Corigliano, N.P.,3 alleging an Eighth Amendment claim for deliberate

indifference to serious medical needs pursuant to 42 U.S.C. § 1983.

(Compl., Dkt. No. 1.) Now pending is defendants’ motion to dismiss and

Bushey’s cross-motion for a preliminary injunction. (Dkt. Nos. 12, 20.) For

the reasons that follow, defendants’ motion is denied, and Bushey’s cross-

motion is referred to Magistrate Judge Andrew T. Baxter to conduct an


       1
         Morley is the current Chief Medical Officer of the New York State Department of
Corrections and Community Supervision (DOCCS). (Compl. ¶ 7.)
       2
           Dinello is a Regional Medical Director (RMD) employed by DOCCS. (Id. ¶ 8.)
       3
         Corigliano is a Nurse Practitioner employed by DOCCS, who works at Marcy
Correctional Facility (hereinafter “Marcy C.F.”). (Id. ¶ 9.)
 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 2 of 17




evidentiary hearing.

                                    I. Background4

      Bushey is an inmate in the custody of DOCCS, who has been

confined at Mid-State Correctional Facility (hereinafter “Mid-State C.F.”)

and Marcy C.F. (Compl. ¶¶ 4, 22.) He suffers from Parkinson’s disease,

hypertension, osteoarthritis, bipolar disease, morbid obesity, manic

depression, and hypogonadism. (Id. ¶ 5.) Hypogonadism is a “clinical

syndrome that results from failure of the testes to produce physiological

levels of testosterone.” (Id. ¶ 10.)

      Prior to starting his term of imprisonment in March 2018, Bushey had

been treated with testosterone injections for almost a decade, which

managed certain symptoms, including “mood swings, depression, joint

pains, decreased muscle mass, decreased bone density, [and] anemia.”

(Id. ¶ 12.) Indeed, his intake documents showed that he was being treated

with 1.5ml of testosterone on a bi-weekly basis. (Id. ¶ 15.) He has been

seeking testosterone treatment since he entered DOCCS custody,

because, without it, he has experienced “fatigue, weakness, difficult[y]


       4
         The facts are drawn from Bushey’s complaint, (Dkt. No. 1), and presented in the light
most favorable to him.

                                              2
 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 3 of 17




staying awake, loss of muscle mass, development of breast tissue,

regression of secondary sex characteristics, body aches, and emotional

variation.” (Id. ¶¶ 30-32.)

      According to the complaint, there are two DOCCS policies relevant to

testosterone treatment. (Id. ¶¶ 16, 18.) The first policy calls for denying

“treatment to patients suffering from primary hypogonadism,” a policy that

“does not comport with the community standard of care which recommends

testosterone therapy in hypogonadal men.” (Id. ¶¶ 16-17.) The second

policy is one that treats testosterone as a Medication with Abuse Potential

(MWAP). (Id. ¶ 18.) Treatment with an MWAP must be approved by an

RMD, like Dinello, who “approves specialist appointments and approves or

denies prescriptions for [MWAP] submitted by DOCCS’ medical providers

to treat their patients.” (Id. ¶¶ 8, 19.) Notably, though, Dinello is not a

specialist in testosterone issues, and he has never physically examined

Bushey. (Id. ¶¶ 24, 28.)

      In November 2018, Bushey was seen by Dr. Marisa DeSimone, an

endocrinologist. (Id. ¶ 34.) Dr. DeSimone requested certain lab tests and

noted that she would like to see Bushey again once she received the

results of those tests. (Id. ¶¶ 35-36.) But when Dr. Venkata Mannava,

                                       3
 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 4 of 17




Bushey’s medical provider at the time, tried to schedule a follow-up

appointment with Dr. DeSimone, Dinello denied the appointment, despite

the fact that Bushey’s tests “showed a testosterone level of 117.6, well

below a ‘low’ level of 300,” and “breast growth.” (Id. ¶¶ 29, 37-41.)

Further, in the Spring of 2019, Bushey’s blood work showed that his

testosterone level dropped even further, to 108.8, and he was described as

“suffering from joint paints, impaired ambulation, bilateral knee pain, [and]

bilateral foot pain.” (Id. ¶¶ 44, 48.) Yet requests to Dinello for “help” were

denied. (Id. ¶¶ 45-47, 49-50.)

      Bushey was transferred to Marcy C.F. in October 2019, where he

was in the care of Corigliano and Dr. Shehab Zaki. (Id. ¶ 53.) In response

to Bushey’s renewed request to start testosterone treatment, Corigliano

was dismissive and prescribed him a quad cane. (Id. ¶¶ 54-55.) Morley

was contacted about the situation, but he responded with a “standard pro

forma response” and stated that Bushey’s primary care provider

determines his medical treatment. (Id. ¶¶ 52, 58.)

      In the year preceding the filing of his complaint, Bushey fell twice,

breaking his right hand and foot, and his blood work showed his

testosterone level had dropped to 78.2. (Id. ¶¶ 59-60, 64.) Nevertheless,

                                       4
 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 5 of 17




his requests for treatment were denied by Dinello, Corigliano, and Morley.

(Id. ¶¶ 62-63, 65, 67-71.) Ultimately, Bushey’s counsel hired an

endocrinology expert, Dr. Jason Sloane, to review his records and

physically examine him, and he opined that Bushey should be tested for

testicular cancer given the results of his lab tests, and, if cancer is ruled

out, he should be treated with testosterone therapy. (Id. ¶¶ 72-73.)

      Bushey commenced this action on January 21, 2021, alleging an

Eighth Amendment claim for deliberate indifference to medical needs,

pursuant to 42 U.S.C. § 1983. (See generally id.) He brings this claim

against Dinello and Corigliano in their individual capacities, and against

Morley in his official capacity. (Id. ¶¶ 74-83.) Bushey seeks monetary

relief, as well as a judgment ordering Morley to “arrange for an oncology

work-up” of Bushey and to “recommence” his testosterone therapy. (Id.

at 12.) Defendants now move to dismiss, and Bushey cross-moves for a

preliminary injunction. (Dkt. Nos. 12, 20.)

                                II. Discussion

      Defendants contend that Bushey’s Eighth Amendment claim should

be dismissed for failure to state a claim, and because, even if the

allegations in his complaint meet the elements of his claim, he has not

                                       5
 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 6 of 17




sufficiently alleged personal involvement. (See generally Dkt. No. 12,

Attach. 1.)

A.    Deliberate Indifference

      Under the Eighth Amendment, a claim of deliberate indifference to

serious medical needs has two requirements. See Spavone v. N.Y. State

Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013). “The first

requirement is . . . [that] the alleged deprivation of adequate medical care

must be sufficiently serious.” Id. (internal quotation marks and citation

omitted). “The second requirement is . . . [that] the [defendants] must be

subjectively reckless in their denial of medical care.” Id. (citation omitted).

Thus, the deliberate indifference standard has both objective and

subjective components. See id.

      “The objective component requires that the alleged deprivation must

be sufficiently serious, in the sense that a condition of urgency, one that

may produce death, degeneration, or extreme pain exists.” Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal quotation marks and

citation omitted). In situations where medical attention is given, but is

alleged to be objectively inadequate, “the seriousness inquiry focuses on

the challenged delay or interruption in treatment rather than the prisoner’s

                                       6
 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 7 of 17




underlying medical condition alone.” Davis v. Parker, No. 9:16-CV-1474,

2020 WL 5848779, at * 6 (N.D.N.Y. Oct. 1, 2020) (internal quotation marks,

alteration, and citation omitted). In these cases, “the relevant time period

begins when a defendant becomes aware of facts from which he could,

and does, infer that a substantial risk of serious harm exists.” Id. (citation

omitted).

      The subjective component requires a plaintiff to demonstrate “that

the defendant acted with the requisite culpable mental state similar to that

of criminal recklessness.” Shabazz v. Howard, No. 9:12-CV-1372, 2015

WL 5604662, at *4 (N.D.N.Y. Sept. 23, 2015) (citations omitted); see

Lawrence v. Evans, 669 F. App’x 27, 28 (2d Cir. 2016) (“To satisfy the

subjective component, a plaintiff must establish the equivalent of criminal

recklessness, i.e., that the charged official act[ed] or fail[ed] to act while

actually aware of a substantial risk that serious inmate harm will result.”

(internal quotation marks and citation omitted)). In this regard, “[a] plaintiff

must demonstrate that a defendant acted with reckless disregard to a

known risk of substantial harm.” Shabazz, 2015 WL 5604662, at *4

(citation omitted).

      First, defendants argue that Bushey’s complaint does not satisfy the

                                        7
 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 8 of 17




objective component of his claim because he does not allege (1) that his

symptoms are caused by hypogonadism, and not one of the other illnesses

from which Bushey suffers, or (2) that he was not experiencing these

symptoms while he was being treated with testosterone before entering

DOCCS custody. (Dkt. No. 12, Attach. 1 at 4-6.) At this juncture, Bushey

has set forth sufficient allegations to show that his hypogonadism is a

sufficiently serious condition that causes him “extreme pain.” See Hill, 657

F.3d at 122. Specifically, he has alleged that, due to the lack of

testosterone treatment, he has experienced “fatigue, weakness, difficult[y]

staying awake, loss of muscle mass, development of breast tissue,

regression of secondary sex characteristics, body aches, and emotional

variation,” that his condition has progressively gotten worse without the

treatment, which has resulted in extremely low testosterone levels and

broken bones, and that an endocrinologist who examined him opined that

testosterone therapy would remedy his “severe and painful symptoms.”

(Compl. ¶¶ 30-31, 59-60, 64, 73.)

      Next, defendants contend that Bushey has not satisfied the

subjective component of his claim because (1) the complaint does not

allege that either Morley or Corigliano were “authorized to prescribe a

                                      8
 Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 9 of 17




course of treatment with testosterone injections or to refer [Bushey] to an

endocrinologist” and (2) “none of the events that would have had to occur

for Dinello to become involved in determining whether to prescribe

testosterone to [Bushey] or refer him to an endocrinologist is alleged in the

[c]omplaint.”5 (Dkt. No. 12, Attach. 1 at 6-8.) In response, Bushey argues

that defendants knew he would suffer without the requested treatment and

either denied him that treatment outright or failed to assist him in receiving

it. (Dkt. No. 25 at 14-15.) Further, Bushey asserts that, to the extent

defendants argue that they could not provide him with the treatment due to

a DOCCS’ policy, such argument is unavailing because a defendant’s

refusal to proscribe treatment based on an agency policy, rather than a

plaintiff’s medical needs, arguably provides further support for a deliberate

indifference claim at this stage. (Id. at 15-16.)

      At this early stage, Bushey has set forth sufficient allegations to

satisfy the subjective component of his claim. He has alleged that

defendants knew about his condition and his alleged need for testosterone



       5
           Specifically, defendants assert that Bushey does not allege that Dinello was his
primary care provider or that “Kepro, the quality assurance vendor that makes specialist
referrals, ever denied or approved a referral of [Bushey] to an endocrinologist.” (Dkt. No. 12,
Attach. 1 at 7-8.)

                                               9
Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 10 of 17




therapy, and either denied his requests for the treatment or effectively

ignored them. Specifically, he has alleged that, while under Corigliano’s

care, she and Morley repeatedly denied his requests for testosterone

treatment, which he claims would have alleviated his extreme pain.

(Compl. ¶¶ 54-58, 62-66, 69-71.) And, as to Dinello, Bushey has alleged

that he repeatedly denied follow-up appointments and referrals to see an

endocrinologist. (Id. ¶¶ 37-41, 56, 66-70.) Bushey alleges that defendants

did this despite his constant complaints of pain to them and despite the

fact that an endocrinologist recommended an oncology work-up or

testosterone therapy. (Id. ¶¶ 46-47, 52, 61, 69-73.)

      Further, the court agrees with Bushey that the alleged policies that

forbade defendants’ from proscribing the treatment do not absolve them of

liability, to the extent that defendants argue otherwise. See Donohue v.

Manetti, No. 15-CV-636B), 2016 WL 740439, at *7 (E.D.N.Y. Feb. 24,

2016) (“Drawing all reasonable inferences in plaintiff’s favor, plaintiff

plausibly alleges that [defendant] was deliberately indifferent to plaintiff’s

medical needs when he denied plaintiff a medically necessary prescription

because of new policies instituted by [defendant company].” (citations

omitted)); Koenigsmann, No. 14CV2498, 2015 WL 4393321, at *3 (noting

                                       10
Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 11 of 17




that “whether the application of a policy can amount to deliberate

indifference is generally a question of fact that should be submitted to the

jury” and denying a motion to dismiss a deliberate indifference claim where

“it [was] plausible to infer that [defendants] knew that (or were reckless with

respect to whether) reflexive application of [a] policy to Plaintiff’s case in

the face of Plaintiff’s repeated complaints of pain and [an] endocrinologist’s

contrary prescription would not be protective of Plaintiff’s well-being”);

Stevens v. Goord, 535 F. Supp. 2d 373, 388 (S.D.N.Y. 2008) (“While

disagreements regarding choice of treatment are generally not actionable

under the Eighth Amendment, judgments that have no sound medical

basis, contravene professional norms, and appear designed simply to

justify an easier course of treatment (in this case, no treatment) may

provide the basis of a claim.” (citations omitted)).

      Accordingly, accepting his allegations as true, Bushey has sufficiently

alleged an Eighth Amendment claim, and defendants’ motion to dismiss in

that regard is denied. See Williams v. Koenigsmann, No. 14CV2498, 2015

WL 4393321, at *3 (S.D.N.Y. July 16, 2015) (denying a motion to dismiss a

deliberate indifference claim where, after the plaintiff was “prescribed a

surgical consult,” defendants “repeatedly denied . . . treatment . . . in the

                                       11
Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 12 of 17




face of Plaintiff’s repeated complaints of pain and [an] endocrinologist’s

opinion that the pain would not resolve on its own); see also Reynolds v.

O’Gorman, 9:20-CV-0686, 2020 WL 5494396, at *4 (N.D.N.Y. Sept. 11,

2020) (“Evidence of deliberate indifference may be found in: a lengthy

delay in arranging for medically indicated treatment for a prisoner’s serious

medical problem, deliberate interference with a prisoner’s prescribed

treatment, the refusal of prison officials to provide necessary medical care

as punishment for misconduct unrelated to the prisoner’s medical

condition, and a serious failure to provide needed medical attention when

prison officials are fully aware of that need.” (quoting Davidson v. Scully,

No. 83-CV-2025, 1994 WL 669549, at *12 (S.D.N.Y. Nov. 30, 1994))

(alterations omitted)).

B.    Personal Involvement

      Defendants argue that Bushey’s claim must be dismissed for the

independent reason that he has not alleged their personal involvement in

the alleged unlawful conduct. (Dkt. No. 12, Attach. 1 at 8-9.) In response,

Bushey contends that “Dinello directly denied endocrinology consults and

pre[]emptively refused testosterone under his application of policies and

failure to conduct an individualized assessment,” and that Corigiliano, who

                                      12
Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 13 of 17




was Bushey’s provider at Marcy C.F., refused him testosterone treatment

and failed to offer an alternative treatment, despite his pain and the fact

that testing showed “very low testosterone levels.” (Dkt. No. 25 at 16-19.)

With respect to Morley, Bushey states that he was sued in his official

capacity only and included as a defendant in this action for “injunctive

purposes only” and “to ensure that any relief granted would benefit . . .

Bushey regardless of transfer within DOCCS.” (Id. at 17.)

      “It is well settled in this Circuit that ‘personal involvement of

defendants in alleged constitutional deprivations is a prerequisite to an

award of damages under § 1983.’” Johnson v. Miller, No. 9:20-CV-0622,

2020 WL 4346896, at *9 (N.D.N.Y. July 29, 2020) (quoting Wright v. Smith,

21 F.3d 496, 501 (2d Cir. 1994)). That is to say, plaintiffs “must allege a

tangible connection between the acts of the defendant and the injuries

suffered.” Id. (internal quotation marks and citation omitted). As to

supervisory liability, there is no “special test,” and “a plaintiff must plead

and prove that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Tangreti v.

Bachmann, 983 F.3d 609, 614-19 (2d Cir. 2020) (citation omitted).

      Here, for similar reasons described in the discussion above regarding

                                       13
Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 14 of 17




the subjective component of Bushey’s claim, the complaint sufficiently

alleges personal involvement on part of defendants in that they either

ignored or outright denied his requests for a treatment that, accepting

Bushey’s allegations as true, would alleviate his debilitating and

excruciating pain. (Compl. ¶¶ 37-41, 46-47, 52, 54-58, 61-73.)

      Accordingly, defendants’ motion to dismiss based on a lack of

personal involvement is denied.

C.    Bushey’s Cross-Motion for Preliminary Injunction

      In response to defendants’ motion to dismiss, Bushey cross-moved

for a mandatory preliminary injunction, seeking a judgment from the court

“directing that [Morley] arrange for the immediate treatment of [Bushey] in

conformity with the professional opinions and recommendations of” Dr.

Sloane until Bushey is released from DOCCS custody. (Dkt. No. 20.)

Bushey then filed letter motions requesting: (1) leave to file a reply in

further support of his cross-motion; (2) an evidentiary hearing with respect

to the cross-motion; and (3) limited discovery in preparation for that

hearing. (Dkt. Nos. 33, 35, 38.) With respect to his request for limited

discovery, Bushey seeks production of his “entire Ambulatory Health

Records” and “all entries related to [him] created and maintained on

                                      14
Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 15 of 17




DOCCS’ Facility Health Services Database.” (Dkt. No. 33 at 2.)

      On August 10, 2021, the court issued a Text Only Order, granting

Bushey leave to file a reply and reserving decision on Bushey’s requests

for an evidentiary hearing and for discovery until the pending motion to

dismiss was decided. (Dkt. No. 39.) Now that the court has denied the

motion to dismiss with this Summary Order, the court must determine

whether a hearing regarding Bushey’s cross-motion for a preliminary

injunction is necessary.

      “A party seeking a preliminary injunction altering the status quo must

establish: (1) a substantial likelihood of success on the merits;

(2) irreparable harm; (3) that the balance of equities tips in his favor; and

(4) that an injunction is in the public interest.” Perez v. Arnone, 600 F.

App’x 20, 21 (2d Cir. 2015) (citation omitted). “Irreparable harm is the

single most important prerequisite for the issuance of a preliminary

injunction.” Id. (citation omitted). With respect to Bushey’s request for a

hearing, “[t]he existence of factual disputes necessitates an evidentiary

hearing before a motion for a preliminary injunction may be decided.” Id.

(internal quotation marks, alteration, and citation omitted).

      Here, a review of the briefing on Bushey’s cross-motion and his letter

                                      15
Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 16 of 17




motions, (see generally Dkt. Nos. 20, 25, 31, 33, 35, 37, 38), makes clear

that factual issues exist, especially with respect to the irreparable harm

factor, and, thus, an evidentiary hearing is necessary and appropriate.

Accordingly, this matter is referred to Magistrate Judge Baxter to conduct

that hearing, and, given that he will be presiding over the hearing, the

request for limited discovery is referred to Judge Baxter as well. See

Harper v. Cuomo, No. 9:21-CV-0019, 2021 WL 1540483, at *1 (N.D.N.Y.

Apr. 20, 2021) (noting that, after determining that the plaintiff’s motion for a

preliminary injunction presented factual issues, the matter was referred to

a magistrate judge for a hearing); Zielinski v. Annucci, No. 9:17-CV-1042,

2019 WL 2870337, at *1 (N.D.N.Y. Mar. 19, 2019) (“District Judge . . .

referred Plaintiff’s request for injunctive relief to the [magistrate judge] for

the purpose of scheduling and overseeing limited discovery concerning the

motion [for a preliminary injunction], and . . . any evidentiary hearing that

may be necessary on the motion.”).

      Accordingly, it is hereby

      ORDERED that defendants’ motion to dismiss (Dkt. No. 12) is

DENIED; and it is further

      ORDERED that Bushey’s cross-motion for a preliminary injunction

                                        16
Case 9:21-cv-00076-GLS-ATB Document 43 Filed 09/10/21 Page 17 of 17




(Dkt. No. 20) is REFERRED to Magistrate Judge Andrew T. Baxter to

conduct an evidentiary hearing and for the issuance of a Report and

Recommendation; and it is further

      ORDERED that Bushey’s request to expedite limited discovery in

advance of the evidentiary hearing (Dkt. Nos. 33, 35, 38) is REFERRED to

Magistrate Judge Andrew T. Baxter; and it is further

      ORDERED that the clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

September 10, 2021
Albany, New York




                                    17
